Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/28/2021.

Status of Claims
3.         Claims 1-6, 8-16 and 18-22 are pending in this application.
            Claims 1, 8, 11 and 18 are currently amended, and claims 7 and 17 are currently canceled.  Claims 21 and 22 are newly added.

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 06/28/2021, claim objection(s) with respect to claim 1 have been fully considered and the objection is withdrawn.

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-6, 8-16 and 18-22 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
upon receipt of first information indicating a status of a first apparatus among a plurality of apparatuses via the network interface, store the first information in the memory, upon receipt of second information indicating a status of a second apparatus among the plurality of apparatuses via the network interface, store the second information in the memory, and determine a priority of on-site maintenance between the first and second apparatuses based on the first and second information stored in the memory, wherein the processor is further configured to: calculate a maintenance score for each of the first and second apparatuses, compare an average score of maintenance scores calculated for all of the plurality of apparatuses with the calculated maintenance score, and modify the priority based on a comparison result of the average score and the calculated maintenance score.” along with all the other limitations as required by independent claim 1.

Regarding Claim 11:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“upon receipt of first information indicating a status of a first apparatus among a plurality of apparatuses, storing the first information in a memory, upon receipt of second information indicating a status of a second apparatus among the plurality of apparatuses, storing the second information in the memory, determining a priority of on-site maintenance between the first and second apparatuses based on the first and second information stored in the memory, calculating a maintenance score for each of the first and second apparatuses, comparing an average score of maintenance scores calculated for all of the plurality of apparatuses with the calculated maintenance score, and modifying the priority based on a comparison result of the average score and the calculated maintenance score.” along with all the other limitations as required by independent claim 11.

7.       It follows that claims 2-6, 8-10, 12-16, and 18-22 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677